DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 13 are entitled to a priority date of July 27, 2016.


Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Drawings

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification

The disclosure is objected to because of the following informalities: 

Page 5, 1st Paragraph, Lines 3 – 7 – same sentence is basically repeated twice. 

Page 5, 2nd Paragraph, Line 3 – “point 1” should be corrected to “point l” (i.e. lowercase L). 

Appropriate correction is required.


Claim Objections

Claims 1, 5, 11, and 13 are objected to because of the following informalities:    

Claim 1, Line 9: with vaporizer function should be corrected to with a vaporizer function. 

Claim 1, Line 11: with condenser function should be corrected to with a condenser function. 

Claim 1, Lines 15 – 16: working fluid of low temperature organic Rankine cycle should be corrected to working fluid of the low temperature organic Rankine cycle. 

Claim 1, Line 17: configured said fluid to operate… should be corrected to configured , for grammatical correctness. 

Claim 1, Lines 17 – 18: for a high temperature organic Rankine cycle… should be corrected to for the high temperature organic Rankine cycle…since the high temperature cycle has already been introduced.  

Claim 1, Lines 18 – 19: for a low temperature organic Rankine cycle… should be corrected to for the low temperature organic Rankine cycle…since the low temperature cycle has already been introduced.  

Claim 1, Line 19: so that the working fluid for high… should be corrected to so that the working fluid for the high…

Claim 5, Line 2: according to any of Claim 1 should be corrected to according to 

Claim 5, Line 8: an hot side should be corrected to a hot side. 

Claim 11, Lines 2 – 3: said working fluids for high temperature and low temperature cycles…should be corrected to said working fluids for the high temperature and low temperature organic Rankine cycles…

Claim 13, Line 3: a low temperature organic Rankine cycle should be corrected to the low temperature organic Rankine cycle. 

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, Lines 2 and 3 recites a direct heat exchange. To one of ordinary skill in the art, direct contact heat exchange involves the hot source fluid coming into direct heat exchange. Based on the disclosure and the fact that applicant has not discussed any way of separating the working fluid and the exhaust fumes if they were in fact in direct contact with each other, art will be applied under the interpretation that direct heat exchange just means that there is no intermediary fluid, e.g. a heat transfer oil or the like, between the hot source and the working fluid. Applicant should confirm or dispute this interpretation in their response. 

Claim 1, Line 14 recites at least one heat exchanger (3). It is unclear whether this is the same heat exchanger introduced in Line 9 or an additional heat exchanger. Examiner suggests amending to the at least one heat exchanger with a vaporizer function. 

Claim 3 recites the vapor cooling downstream, which lacks antecedent basis. Examiner suggest removing the word the. 

Claim 8 recites the heat exchanger with the desuperheater function, which lacks antecedent basis. The heat exchanger with the desuperheater function is first introduced in Claim 4, which is not in the dependency tree of Claim 8. 

said working fluids ...are… and then lists a list of working fluids ending with an “and”. The working fluids are not all of these listed fluids simultaneously. Examiner suggests amending the word “and” in Line 5 to “or”. 

All other pending claims are rejected due to their dependence on Claim 1.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 4, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Luan et al. (hereafter “Luan” – CN 103206317) in view of Radcliff et al. (hereafter “Radcliff” – US 7942001) and Cogswell et al. (hereafter “Cogswell” – EP 2607635).

With regards to Claim 1:

Luan discloses an Organic Rankine cycle system (Figure 1) with a direct exchange (note boiler 1 in which exhaust gas heats the working fluid directly, rather than through an intermediary fluid) and in cascade comprising; a high temperature Rankine cycle (cycle with turbine 4) which carries out the direct heat exchange with a hot source (engine exhaust 1) and a low temperature organic Rankine cycle (cycle with organic turbine 8) in a thermal communication with the high temperature cycle (via heat exchangers 5 and 12),

each Rankine cycle comprising at least: one feed pump (pumps 11, 15) for feeding a working fluid in the liquid phase, at least one heat exchanger with vaporizer function (heat exchangers 5, 1), one expansion turbine (turbines 8, 4) which expands the working fluid vapor, at least one heat exchanger with condenser function (heat exchangers 5, 10);

and wherein the thermal communication between the cycles takes place through at least one heat exchanger (heat exchanger 5) configured to use at least condensation heat of the high temperature cycle to vaporize (Paragraph 12: and/or preheat the working fluid of the low temperature organic Rankine cycle fluid and through a heat exchanger (heat exchanger 12) configured  to operate as a cooler for the high temperature organic Rankine cycle and as a working fluid preheater (Paragraph 12: “working fluid pre-heater”) for the low temperature organic Rankine cycle, and wherein said high temperature organic Rankine cycle and the low temperature organic Rankine cycle both feature a condensation pressure, and an evaporation pressure (both fluids go through phase change and thus have a condensation and evaporation pressure).

Luan does not explicitly teach that the high temperature Rankine cycle is an organic Rankine cycle, instead teaching a water/steam-based cycle. Radcliff (Figure 3) teaches a similar cascading Rankine cycle system comprising organic Rankine cycles for both the topping (ORC 20) and bottoming (ORC 25) cycles. Radcliff teaches a heat source (exhaust from microturbine, see Col. 3, Lines 20) having a similar temperature as that of Luan (Luan 400 – 600 C, Radcliff about 1200 F). Organic working fluids have lower boiling points, allowing for them to reach superheated temperatures more easily than water/steam. These high critical temperatures allow for “higher turbine pressure ratios” (Col. 2, Line 66 of Radcliff) as well as prevention of condensation/damage in the turbine due to expansion near the saturation point. Given the teachings of Radcliff, it would have been obvious to one of ordinary skill in the art to modify the system of Luan by replacing the water/steam fluid in the topping cycle with an organic fluid such 

Luan also does not explicitly disclose that the heat exchanger (12) is operated as a -sub-cooler so that the working fluid of the high temperature organic Rankine cycle starts the direct exchange with the hot source at a lower temperature than the condensing temperature of the high temperature organic Rankine cycle. Cogswell (Figure 1) teaches cascading organic Rankine cycles (toping cycle 22, bottoming cycle 24) in which a condenser (32) of the topping cycle, which acts as an evaporator of the bottoming cycle, performs both “desuperheating and subcooling of the working fluid in the topping cycle 22” (Paragraph 9). In Luan, a separate cooler (14) may be used to sub-cool the working fluid, but that cooler can be bypassed if heat exchanger (12) has sufficiently cooled the working fluid. Sub-cooling is essential to ensure improved overall efficiency and to avoid cavitation in the feed pump. Given these teachings, it would have been obvious to one of ordinary skill in the art to modify the system of Luan by ensuring that heat exchanger (12) performs a sub-cooling operation using the working fluid of the bottoming cycle in order to yield the predictable benefits described above, notably improved efficiency and improved pump performance. 

With regards to Claim 3:

said low temperature organic Rankine cycle is further provided with a regenerator (regenerator 9, Figure 1of Luan) in which the vapor cooling downstream of the expansion turbine (at inlet 9-1) is used to preheat the liquid downstream of the pump (at inlet 9-2, as seen in Figure 1 of Luan). 

With regards to Claim 4:

The Luan modification of Claim 1 does not explicitly teach said thermal communication between the high temperature organic Rankine cycle and the low temperature organic Rankine cycle also takes place through a second heat exchanger in which working fluid of the high temperature organic Rankine cycle is desuperheated, while the working fluid of the low temperature organic Rankine cycle is superheated. However, Luan does teach the bottoming cycle organic fluid being superheated (Paragraph 30 of Luan: “superheated organic working … after flowing the organic working medium evaporator 5”). As taught above, Cogswell (Figure 1) teaches cascading organic Rankine cycles (toping cycle 22, bottoming cycle 24) in which a condenser (32) of the topping cycle, which acts as an evaporator of the bottoming cycle, performs both “desuperheating and subcooling of the working fluid in the topping cycle 22” (Paragraph 9). This is just a matter of splitting the heat exchanger (5) of Luan into their separate functions, i.e. desuperheating and condensing. As per MPEP 2144.04, making an element separable into components which each perform their respective functions I 

With regards to Claims 9 and 10:

The Luan modification of Claim 1 does not explicitly teach the condensation pressure of the high temperature organic Rankine cycle and of the low temperature organic Rankine cycle is between 50 and 2000 mbar, or wherein the evaporation pressure of the high temperature organic Rankine cycle is comprised between 4 and 8 bar, and the evaporation pressure of the low temperature organic Rankine cycle is between 20 and 35 bar. However, the courts have ruled that “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover 

With regards to Claim 11:

said working fluids for high temperature or low temperature cycles are diphenyl, diphenyl oxide, toluene, terphenyl, quadriphenyl, hydrocarbons, siloxanes, alkylated aromatic hydrocarbons, phenylcyclohexane, bicyclohexyl and perfluoropolyethers (high temperature fluid is toluene as per modification with Radcliff).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Luan et al. (hereafter “Luan” – CN 103206317) in view of Radcliff et al. (hereafter “Radcliff” – US 7942001) and Cogswell et al. (hereafter “Cogswell” – EP 2607635), further in view of Enokijima et al. (hereafter “Enokijima” – WO 2011/122292).

With regards to Claim 2:

The Luan modification of Claim 1 does not explicitly teach said sub-cooling of the working fluid of the high temperature organic Rankine cycle is greater than 30° C. However, the courts have ruled that “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05. Enokijima teaches a Rankine cycle with a subcooler (17) that “keeps the temperature difference (T2 - T1) at or above a C/TH). As such, the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation in order to maximize efficiency of the cycle. Given these teachings, it would have been obvious to one of ordinary skill in the art to modify the system of Luan by making the subcooling degree at least 30 degrees in order to yield the predictable result of preventing cavitation in the pump and improving cycle efficiency. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Luan et al. (hereafter “Luan” – CN 103206317) in view of Radcliff et al. (hereafter “Radcliff” – US 7942001) and Cogswell et al. (hereafter “Cogswell” – EP 2607635), further in view of Eckert et al. (hereafter “Eckert” – DE 19907512).

With regards to Claim 12:

said working fluid of the high temperature Organic Rankine Cycle is a mixture of diphenyl / diphenyl oxide. Eckert teaches a similar cascading organic Rankine cycle system (Figure 3) using a mixture of diphenyl / diphenyl oxide (see English translation: “Combinations Diphenyl / diphenyl ether mixtures”) as the high temperature working fluid. The heat source of Eckert operates in the same range as that of both Luan and Radcliff (above 390 C, note that the working fluid leaves evaporator 2 of Eckert at 390 C). MPEP 2143(b) teaches it is obvious to substitute known elements for one another in order to yield predictable results. Eckert teaches that a mixture of diphenyl/diphenyl oxide is known to be used in organic Rankine cycles and known to receive waste heat in the same temperature range as that of Luan/Radcliff. As such, one of ordinary skill in the art would have found it obvious to modify the system of Luan of Claim 1 by using a mixture of diphenyl / diphenyl oxide as the high temperature working fluid with no unexpected results and continued Rankine cycle operation. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Luan et al. (hereafter “Luan” – CN 103206317) in view of Radcliff et al. (hereafter “Radcliff” – US 7942001) and Cogswell et al. (hereafter “Cogswell” – EP 2607635), further in view of Ast et al. (hereafter “Ast” – US 2010/0319346).

With regards to Claim 13:

The Luan modification of Claim 1 does not explicitly teach said working fluid of the low temperature organic Rankine cycle is cyclopentane. Ast teaches a similar cascading organic Rankine cycle system (Figure 1) using cyclopentane (Paragraph 15) as one of the working fluids. MPEP 2143(b) teaches it is obvious to substitute known elements for one another in order to yield predictable results. Ast teaches that cyclopentane is known to be used in organic Rankine cycles. As such, one of ordinary skill in the art would have found it obvious to modify the system of Luan of Claim 1 by using cyclopentane as the low temperature working fluid with no unexpected results and continued Rankine cycle operation.


Allowable Subject Matter

Claims 5 – 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Ho et al. (US 2013/0341929) – Organic Rankine cycle with subcooling, see Paragraph 62: “the organic liquid at state 9 may be slightly sub-cooled to prevent pump cavitation”.

Xu et al. (US 2014/0319841) – Cascade organic Rankine cycles, see Paragraph 58: “the subcooling of the working fluids may increase the operating efficiency of the ORC systems”.

Wang et al. (CN 105019959) – Cascading organic Rankine cycles with recuperators, see Figure 1. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, July 8, 2021